DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

This final office action is responsive to Applicants' amendment filed on 01/21/2021.  Claims 1-20 are presented for examination and are pending for the reasons indicated herein below.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Arguments
Applicant's arguments filed 01/21/2021 have been fully considered but they are not persuasive. 
Applicant argues: According to the present application, the current protection component generates a detection voltage when the first switch conducts the primary side coil, when the detection voltage is not greater than a first threshold, the current detection circuit generates a first voltage corresponding to the detection voltage as the protection voltage, and when the detection voltage is greater than the first threshold, the 
Huang, on the other hand, in paragraph [0021] and paragraph [0024] discloses that: [0021] "....In order to prevent inaccuracies caused by inductor leakage, the controller 82 compares the voltage Vcs with a reference voltage after the power switch 15 is turned off for a period of delay time. If the voltage Vcs is higher than the reference voltage, an over voltage signal will be triggered, which indicates that the output power voltage VoUr exceeds a corresponding value of the predetermined voltage of the Zener diode 83 and the diode 84." 
[0024] "When the voltage Vcs reaches a certain level, the gate controller 52 switches the signal VG to be logic "0" for turning off the power switch 15. Once the power switch 15 is turned off, the voltage VAUX of the auxiliary winding 23 will oscillate forPage 3 of 6 Patent Application No. 16/378,365 Atty. Docket No.: WID1B-PAU07USa period of time and then settle to a positive value proportional to the output power voltage VoUT. ...If the voltage VAUX of the auxiliary winding 23 is high enough to break down the Zener diode 83, the sampling signal VSAMP will be higher than a reference voltage VREF-OVP, such that the comparator 50 triggers an over voltage signal SovP. For example, the triggered over voltage signal SovP can make the gate controller 52 keep the signal VG at logic "0" through several on-off cycles." In view of the above, Huang discloses a switching mode power supply (SMPS). In the SMPS, after the power switch 15 is turned off for a period of delay time, the controller compares the voltage Vcs with a reference voltage to determine whether to output an over voltage signal. If the voltage Vcs is higher than the reference voltage, the over voltage signal will be triggered, which is different from the features as cited in claim 1. In the present the detection voltage when the first switch conducts the primary side coil. In other word, when the first switch is ON, the current protection component generates the detection voltage to determine the protection voltage. The operation method is different from Huang. 
Examiner respectfully disagrees: Applicant is claiming the distinctive features the warrant a distinction between the claim language and Huang’s invention.  Applicant’s claim only requires the invention to generate a detection voltage corresponding to the current flowing through the primary winding.  The current value through item 16 would induce a voltage value that is detected by the controller regardless of the state of the switch is indicative of the state of the switch, and therefore, claims remain rejected base on Huang’s inventive circuit, see ¶20 of Huang. 


Applicant argues: Furthermore, the present application discloses the current detection circuit, which determines which protection voltage is output by comparing the detection voltage with the first threshold. When the detection voltage is not greater than the first threshold, the current detection circuit generates a first voltage corresponding to the detection voltage as the protection voltage, and when the detection voltage is greater than the first threshold, the current detection circuit generates a second voltage corresponding to the detection voltage as the protection voltage, which is also different from the sampling signal or the over voltage signal in Huang. According to Huang, if the Page 4 of 6 Response to Office Action of October 27, 2020than a reference voltage VREF-OVP, such that the comparator 50 triggers an over voltage signal Sovr (refer to FIG.4 and FIG.5). The cited Huang discloses whether to trigger the over voltage signal Sovr based on the comparison result and does not disclose that selecting the first voltage or the second voltage as the detection voltage based on the comparison result of the subject application. In addition, the comparison of the sampling signal VSAMP and the reference voltage VREF-OVP in Huang is different from the comparison of the detection voltage and the first threshold in claim 1. The sampling signal recited in Huang is also completely different from the protection voltage as recited in claim 1. Therefore, the technical features of the present application are not disclosed in Huang. 
Based on the above, Huang also fails to disclose or suggest "when the detection voltage is not greater than a first threshold, the current detection circuit generates a first voltage corresponding to the detection voltage as the protection voltage, and when the detection voltage is greater than the first threshold, the current detection circuit generates a second voltage corresponding to the detection voltage as the protection voltage, wherein the first voltage is different from the second voltage" as recited in claim 1.
Examiner respectfully disagrees: it is understood that the cited current detection circuit would generate a voltage regardless of the difference said current detection circuit would detect and therefore, examiner believes claims are rejected based on Huang.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4, 6, 13-14, 17 and 19-20 rejected under 35 U.S.C. 102(a)(1) as being anticipated by Huang et al. (20170317593)
Regarding claim 1. Huang teaches a switch circuit [switch circuit of fig 4], suitable for a power device [fig 4], wherein the power device comprises a primary side coil [24], and the switch circuit comprises: 
a first switch [15], configured to conduct and not conduct the primary side coil; 
a current protection component [16], generating, when the first switch conducts the primary side coil, a detection voltage [voltage induced at 16 by current passing through 16] corresponding to a current passing through the first switch; 
a current detection circuit [88 with 56], connected in parallel to the current protection component and outputting a protection voltage [Vsamp], wherein when the detection voltage is not greater than a first threshold [Vref-ovp when Vsamp < Vref-ovp], the current detection circuit generates a first voltage [output of 50] corresponding to the detection voltage as the protection voltage [¶24], and when the detection voltage is greater than the first threshold, the current detection circuit generates a second voltage [output of 50 when Vsamp > Vref-ovp] corresponding to the detection voltage as the protection voltage, wherein the first voltage is different from the second voltage; 
[82], configured to control the first switch selectively to conduct or not to conduct, wherein when the protection voltage is greater than a second threshold [Sovp], the controller does not increase a proportion of a conduction time [¶24 implies when controller experiences Sovp signal the controller keeps logic at 0 to turn OFF 15 and ensures 0 amps through 24] to a non-conduction time of the first switch.

Regarding claim 2. Huang teaches the switch circuit according to claim 1, wherein when the detection voltage is not greater than the first threshold, the first voltage generated by the current detection circuit is the detection voltage [¶24-¶25].

Regarding claim 3. Huang teaches the switch circuit according to claim 2, wherein the current detection circuit comprises: a first impedance [88], a second impedance [switch included in 56] and a second switch [switch in series with cited second impedance] sequentially connected in series, one end of the first impedance is electrically connected to a first node [upper node of 16] connected to the first switch and the current protection component, the other end of the first impedance outputs the protection voltage, the second switch is conducting when the detection voltage is greater than the first threshold, and the second switch is not conducting when the detection voltage is not greater than the first threshold [¶24-¶25].

[implied, since switches are electrically controlled].

Regarding claim 6. Huang teaches the switch circuit according to claim 3, wherein the first impedance has a first end and a second end, the first end of the first impedance is electrically connected to the first node; the second impedance has a first end and a second end, the first end of the second impedance is electrically connected to a second node [node in series with cited second impedance] connected to the second end of the first impedance; and the second switch has a control point and a gate point [gate of 15], the control point is electrically connected to the first node, and the gate point is electrically connected to the second node [¶24].

Regarding claim 13. Huang teaches the switch circuit according to claim 1, wherein the current detection circuit comprises: a first impedance [88], a second impedance [switch included in 56], and a second switch [switch in series with cited second impedance] sequentially connected in series, and a third impedance [86] connected in parallel to series-connected the second impedance and the second switch, wherein one end of the first impedance is electrically connected to a first node [upper node of 16] connecting the first switch with the current protection component, when the detection voltage is greater than the first threshold, the second switch is conducting, and the other end of the first impedance outputs the protection voltage [¶24], and when the detection voltage is not greater than the first threshold, the second switch is not [¶24].

Regarding claim 14. Huang teaches the switch circuit according to claims 13, wherein the first switch and the second switch are semiconductor switches [implied in ¶20].

Regarding claim 17. Huang teaches the switch circuit according to claims 16, wherein the first switch and the second switch are semiconductor switches [implied in ¶20].

Regarding claim 19. Huang teaches the switch circuit according to claim 1, wherein the current protection component is a resistor [see 16], a Hall component, or a current transformer.

Regarding claim 20. Huang teaches the switch circuit according to claim 1, wherein the controller makes the first switch not conducting when the protection voltage is greater than the second threshold [¶24].


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole 


Claims 5, 15 and 18 rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. in view of Matsumoto (20110305043)
Regarding claim 5. Huang teaches the switch circuit according to claim 4, 
However, Huang does not explicitly mention wherein the first switch is a field effect transistor and the second switch is a bipolar transistor.
Matsumoto teaches wherein the first switch is a field effect transistor and the second switch is a bipolar transistor [¶54].
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use a FET as shown in Matsumoto because FET has high gate-to-drain current resistance, providing a high degree of isolation between control and flow.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use a BJT as shown in Matsumoto because a BJT has better performance at high frequency and also it can be operated in low or high power applications. 


Allowable Subject Matter
Claims 7-12 and 16 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of 

Examiner Note
The examiner cites particular columns and lines numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well.  It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN PEREZ whose telephone number is (571)272-8837.  The examiner can normally be reached on Mon.-Fri. (7:30 – 5:00).
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Thienvu V. Tran, can be reached on (571) 270-1276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




/BRYAN R PEREZ/Examiner, Art Unit 2839